MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 Jun 14 2018, 7:13 am

regarded as precedent or cited before any                                 CLERK
                                                                      Indiana Supreme Court
court except for the purpose of establishing                             Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tenaya Lee,                                              June 14, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-64
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Steven J. Rubick,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         49G07-1608-CM-30037



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-64 | June 14, 2018                   Page 1 of 4
[1]   Tenaya Lee appeals her conviction for Class A Misdemeanor Criminal

      Mischief,1 arguing that the evidence was insufficient to support her conviction.

      Finding the evidence sufficient, we affirm.


[2]   On July 8, 2016, Erin Cannon was working at a nail salon in Marion County.

      At some point, Lee entered the salon, and Cannon told her that she was not

      allowed inside. Cannon had known Lee for four or five years; Lee had been

      Cannon’s client. Cannon followed Lee outside and called the police.


[3]   Meanwhile, Jesse Dickerson was sitting in his vehicle, which was parked in

      front of Cannon’s vehicle in the parking lot, waiting for his wife, who was in

      the salon. Dickerson saw Lee and two other women key Cannon’s vehicle and

      puncture its tires for approximately four to five minutes. Dickerson observed

      Lee perform a “majority” of the acts of vandalism. Tr. Vol. II p. 27. While

      Cannon was on the phone with the police, Dickerson told her that her vehicle

      had been vandalized. Cannon then approached her vehicle and saw that it had

      key marks and that two of the tires were slashed. Within a few minutes of

      looking at her vehicle, Cannon received a video phone call from Lee in which

      Lee said, “Haha, you have to get a new paint job now.” Id. at 10. Cannon’s

      vehicle suffered damage totaling approximately $3200.


[4]   On August 9, 2016, the State charged Lee with Class A misdemeanor criminal

      mischief. On November 2, 2017, a bench trial took place, and on November



      1
          Ind. Code § 35-43-1-2(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-64 | June 14, 2018   Page 2 of 4
      16, 2017, the trial court found Lee guilty as charged. During a December 14,

      2017, sentencing hearing, the trial court sentenced Lee to 365 days, with 60

      days executed, and 305 days suspended to probation. Lee now appeals.


[5]   Lee’s sole argument is that the evidence was insufficient to support her

      conviction. Specifically, she contends that the evidence did not show that she

      was the person who vandalized Cannon’s vehicle. When considering a

      challenge to the sufficiency of the evidence, we do not reweigh the evidence or

      judge the credibility of the witnesses. McHenry v. State, 820 N.E.2d 124, 126

      (Ind. 2005). We will affirm if the probative evidence and the reasonable

      inferences drawn therefrom could have allowed a reasonable jury to find the

      defendant guilty beyond a reasonable doubt. Id.


[6]   To prove that Lee committed Class A misdemeanor criminal mischief, the State

      was required to prove beyond a reasonable doubt that Lee recklessly,

      knowingly, or intentionally damaged or defaced Cannon’s property without

      Cannon’s consent, and that the monetary loss was at least $750 but less than

      $50,000. I.C. § 35-43-1-2(a)(1). Lee does not dispute that Cannon’s vehicle was

      vandalized or that the monetary loss was in the listed range. Rather, she argues

      that the State failed to prove that she was the one who vandalized the vehicle.

      Generally, the “[e]lements of offenses and identity may be established entirely

      by circumstantial evidence and logical inferences drawn therefrom.”

      Bustamante v. State, 557 N.E.2d 1313, 1317 (Ind. 1990).




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-64 | June 14, 2018   Page 3 of 4
[7]   Here, the evidence shows that Dickerson witnessed the vandalization and

      testified that Lee was responsible for most of the damage done to Cannon’s

      vehicle. Dickerson testified that he saw Lee key the vehicle and puncture the

      tires. The evidence also shows that, shortly after the offense, Lee called

      Cannon through a video phone call and said, “Haha, you have to get a new

      paint job now.” Tr. Vol. II p. 10. Cannon recognized Lee because she used to

      be a client, and Lee’s video phone call corroborates Dickerson’s testimony.

      Under these facts and circumstances, a reasonable factfinder could conclude

      that it was Lee who vandalized Cannon’s vehicle. Lee’s argument is

      unavailing.


[8]   The judgment of the trial court is affirmed.


      Kirsch, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-64 | June 14, 2018   Page 4 of 4